Name: Commission Regulation (EC) No 1964/2001 of 8 October 2001 amending Regulation (EEC) No 2166/83 establishing a licensing system for certain fisheries in an area north of Scotland (Shetland area)
 Type: Regulation
 Subject Matter: fisheries;  regions of EU Member States
 Date Published: nan

 Avis juridique important|32001R1964Commission Regulation (EC) No 1964/2001 of 8 October 2001 amending Regulation (EEC) No 2166/83 establishing a licensing system for certain fisheries in an area north of Scotland (Shetland area) Official Journal L 268 , 09/10/2001 P. 0022 - 0022Commission Regulation (EC) No 1964/2001of 8 October 2001amending Regulation (EEC) No 2166/83 establishing a licensing system for certain fisheries in an area north of Scotland (Shetland area)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture(1), as last amended by Regulation (EC) No 1181/98(2), and in particular Article 7(2) thereof,Whereas:(1) Commission Regulation (EEC) No 2166/83 of 29 July 1983 establishing a licensing system for certain fisheries in an area north of Scotland (Shetland area)(3), as amended by Regulation (EC) No 2502/1999(4), establishes a system for communicating the movements of Community fishing vessels operating in the area in question through one of the radio stations listed in Annex I thereto.(2) The radio stations in Germany and France have definitively ceased operating. The references to them in the relevant Annex should therefore be deleted.(3) Regulation (EEC) No 2166/83 must therefore be amended.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS REGULATION:Article 1The following lines in Annex I to Regulation (EEC) No 2166/83 are hereby deleted: ">TABLE>"Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 389, 31.12.1992, p. 1.(2) OJ L 164, 9.6.1998, p. 1.(3) OJ L 206, 30.7.1983, p. 71.(4) OJ L 304, 27.11.1999, p. 14.